                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:12-CR-151-1H


UNITED STATES OF AMERICA,                )
                                         )
                                         )
                                         )
        v.                               )
                                         )
                                                            ORDER
                                         )
JARVIS MCCOY,                            )
                                         )
        Defendant.                       )
                                         )



        Defendant filed a pro se motion for compassionate release [DE

#85] on May 25, 2020.           Counsel was appointed pursuant to the

Standing Order (19-SO-3) and counsel filed a memorandum in support

of   defendant’s     pro   se   motion       [DE   #87].   The   government   has

responded in opposition and filed various supporting documents [DE

#90, #91, #93].      Defendant has not replied and the time for doing

so has expired.      Also before the court is defendant’s motion for

a nunc pro tunc order seeking leave to reinstate direct appeal [DE

#84].

                                  BACKGROUND

        On October 16, 2012, petitioner, pursuant to a written plea

agreement, entered a plea of guilty to count one of an indictment

charging him with conspiracy to distribute and possess with the




          Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 1 of 9
intent to distribute 280 grams or more of cocaine base and a

quantity of cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

846.         On    January   15,       2013,      petitioner      filed    a    motion   to

withdraw his guilty plea based on allegations of ineffective

assistance        of   counsel.        After       hearing,       the     court     denied

petitioner’s       motion.   On    April       10,     2013,   the      court    sentenced

petitioner as a career offender to a term of imprisonment of 264

months, near the bottom of petitioner’s advisory guideline range.

The court entered its judgment on April 18, 2013, and defendant

did not file a notice of appeal. On November 13, 2013, petitioner

filed a timely corrected motion to vacate his sentence, which was

denied by this court on September 28, 2015 [DE #74].                           A Motion to

Reduce Sentence regarding the Drug Quantity Table was denied on

August 15, 2016 [DE #82].          1



       McCoy has served over 100 months of his sentence and has a

current    projected     release       date       of   February    12,    2031.      McCoy

submitted a request to the warden in February 2020.                       McCoy suffers

from chronic kidney disease and receives kidney dialysis three

days a week since April 2011.            He also currently has lung problems,

arthritis,        hypocalcemia,         anemia,        hypertensive        retinopathy,

hypertension, end stage renal disease, and renal osteodystrophy.



1 The court notes that while this motion was properly denied, if defendant
were sentenced today, his guideline range would be lower, likely
approximately 151-188 months.

                                              2

          Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 2 of 9
                             COURT’S DISCUSSION

  I.      First Step Act and Compassionate Release Standard

       On December 21, 2018, President Trump signed the First Step

Act into law.      Among the many criminal justice reforms, Congress

amended 18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing

judge with jurisdiction to consider a defendant’s motion for

reduction    of   sentence    based    on   extraordinary     and   compelling

reasons    when   the   defendant     has   exhausted   his   administrative

remedies.

       Title 18 U.S.C. § 3582(c) now provides as follows:

       (c) Modification of an imposed term of imprisonment.--
       The court may not modify a term of imprisonment once it
       has been imposed except that—

       (1) in any case--

       (A) the court, upon motion of the Director of the Bureau
       of Prisons, or upon motion of the defendant after the
       defendant has fully exhausted all administrative rights
       to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse of 30 days
       from the receipt of such a request by the warden of the
       defendant's facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of
       probation or supervised release with or without
       conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering
       the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that--




                                       3

          Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 3 of 9
    (i)        extraordinary and compelling reasons warrant such
               a reduction; or

    (ii) the defendant is at least 70 years of age, has
         served at least 30 years in prison, pursuant to a
         sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is
         currently imprisoned, and a determination has been
         made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any
         other person or the community, as provided under
         section 3142(g);

    and that such a reduction is consistent with applicable
    policy statements issued by the Sentencing Commission;
    and

    (B) the court may modify an imposed term of imprisonment
    to the extent otherwise expressly permitted by statute
    or by Rule 35 of the Federal Rules of Criminal Procedure;
    and

    18 U.S.C. § 3582.



     A defendant who seeks compassionate release under 18 U.S.C.

§ 3582(c) bears the burden of establishing that such relief is

warranted. See, e.g., United States v. Mangarella, No. 3:06-cr-

151, 2020 WL 1291835, at *2 (W.D.N.C. Mar. 16, 2020); United

States    v.    Mattingly,   No.   6:15-cr-5,   2020   WL   974874,    at   *2

(W.D.Va. Feb. 28, 2020). “Rehabilitation of the defendant alone

shall not be considered an extraordinary and compelling reason.”

28 U.S.C. § 994(t). Moreover, “a compassionate release . . . is

an extraordinary and rare event.” Mangarella, at               *2 (quoting

White v. United States, 378 F.Supp.3d 784, 787 (W.D. Mo. 2019)).




                                      4

         Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 4 of 9
     The statute does not define what constitutes “extraordinary

and compelling reasons.” The United States Sentencing Commission

has been tasked with defining what constitutes extraordinary and

compelling reasons.        See 28 U.S.C. § 994(t) (“The Commission, in

promulgating general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) of [T]itle 18,

shall   describe    what    should   be     considered    extraordinary    and

compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”).

     The   Sentencing      Commission   has   defined     “extraordinary   and

compelling     reasons”    in   Application    Note   1   to   United   States

Sentencing Guidelines Section 1B1.13. These reasons include:

     (A) Medical Condition of the Defendant.


        (i)    The defendant is suffering from a terminal
               illness (i.e., a serious and advanced illness
               with an end of life trajectory). A specific
               prognosis   of   life    expectancy   (i.e.,   a
               probability of death within a specified time
               period) is not required. Examples include
               metastatic   solid-tumor   cancer,   amyotrophic
               lateral   sclerosis   (ALS),   end-stage   organ
               disease, and advanced dementia.


        (ii)       The defendant is


                   (I)     suffering from a serious physical or
                           medical condition,


                   (II)    suffering from a serious functional or
                           cognitive impairment, or


                                        5

        Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 5 of 9
               (III) experiencing deteriorating physical or
                     mental health because of the aging
                     process,


                that substantially diminishes the ability of
                the defendant to provide self-care within the
                environment of a correctional facility and
                from which he or she is not expected to
                recover.


     (B) Age of the Defendant. The defendant (i) is at least
        65 years old; (ii) is experiencing a serious
        deterioration in physical or mental health because
        of the aging process; and iii) has served at least
        10 years or 75 percent of his or her term of
        imprisonment, whichever is less.


     (C) Family Circumstances.
       (i)    The death or incapacitation of the caregiver
              of the defendant’s minor child or minor
              children.


       (ii)   The incapacitation of the defendant’s spouse
              or registered partner when the defendant would
              be the only available caregiver for the spouse
              or registered partner.


     (D) Other Reasons. As determined by the Director of the
     Bureau of Prisons, there exists in the defendant’s case
     an extraordinary and compelling reason other than, or
     in   combination  with,   the   reasons  described   in
     subdivisions (A) through (C).


U.S.S.G. § 1B1.13, app. n. 1.




                                   6

       Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 6 of 9
  II.      Analysis



  As an initial matter, the court notes that the government does

not dispute that defendant has met the exhaustion requirement. In

support of the merits of his motion, defendant argues that he has

serious chronic conditions noted above and that his serious medical

conditions     make    him      particularly     vulnerable      to    COVID-19,

justifying    his    release.      The    government   contends       defendant’s

medical conditions are not extraordinary or compelling reasons to

justify his release because none of his conditions are terminal or

serious enough to affect his ability to care for himself. It also

claims the BOP is addressing the spread of COVID-19 within its

prisons, including, in appropriate cases, releasing vulnerable

inmates to home confinement, and therefore, the BOP is adequately

protecting defendant from contracting the virus.

     As the government correctly points out, defendant does not

appear to be terminally ill.             He is approximately 42 years old.

Defendant additionally can engage in most of his activities of

daily living without assistance.             However, defendant does have

serious    chronic    conditions    which,     combined   with   the    COVID-19

pandemic      risks,      present        extraordinary     and        compelling

circumstances.




                                         7

          Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 7 of 9
     Further, the court notes that if defendant were sentenced for

the same charges today, his guideline range would likely be 151-

188 months.      While this is not a direct issue the court can

consider, it does factor into whether the sentence he has already

served   is “sufficient but not greater than necessary” under 18

U.S.C. § 3553(a).

     Upon release, defendant plans to reside with his mother.

Although defendant’s crimes were serious drug trafficking crimes

and he has a serious criminal history, given the amount of time he

has been incarcerated, his poor health, and his conditions of

supervised release, the court finds he is unlikely to reoffend.

     Considering all the circumstances, the court concludes that

defendant is not a danger to the safety of others or the community

and that reducing his sentence of imprisonment to time served

reflects the seriousness of his offense, promotes respect for the

law, and provides just punishment. The court does, however, find

it appropriate to modify defendant’s conditions of supervised

release to require him to remain on home detention for part of his

supervised release term.



                                CONCLUSION


     Defendant’s motion for a nun pro tunc judgment [DE #84] is

dismissed   as   moot.     Pursuant    to   18   U.S.C.   §   3582(c)(1)(A),

                                      8

         Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 8 of 9
defendant’s   motion    for   compassionate     release     is   GRANTED.

Defendant’s sentence of imprisonment as reflected in the judgment

dated April 10, 2013 is REDUCED to time served. Defendant’s special

conditions of supervision as reflected in the April 10, 2013

judgment are MODIFIED by the addition of the following:

     The defendant shall abide by all conditions and terms of
     the home detention program for a period of 180
     consecutive days. The defendant shall be restricted to
     his residence at all times except for pre-approved and
     scheduled absences for employment, education, religious
     activities,    treatment,    attorney   visits,    court
     appearances, court obligations or other activities as
     approved by the probation officer. The defendant shall
     submit to Radio Frequency monitoring and abide by all
     program   requirements,   instructions  and   procedures
     provided by the supervising probation officer. The
     defendant shall pay for location monitoring services as
     directed by probation officer. The United States
     Probation Office shall install the monitoring equipment
     within 48 hours of the defendant’s release from
     imprisonment.

All other provisions of the April 10, 2013, judgment shall

remain in effect. The BOP may delay defendant’s compassionate

release up to 14 days for quarantine purposes.


    This 14th
         ___ day of December 2020.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26


                                   9

       Case 5:12-cr-00151-H Document 95 Filed 12/14/20 Page 9 of 9
